Title: John H. Cocke to Thomas Jefferson, 12 April 1820
From: Cocke, John Hartwell
To: Jefferson, Thomas


					
						Dear sir,
						
							Bremo
							12 April 1820
						
					
					I have this moment recd your letter of the 9. with the one enclosed to Dr Cooper—
					I entirely approve of forwarding this private communication, not doubting, that it will lead to such a reply as will remove all difficulties in the way, at present of formal & definite propositions.—
					
						I am, Dear sir, yours with high respect & Esteem
						
							J. H. Cocke
						
					
				